PER CURIAM.
Because the record supports the finding that the appellant voluntarily quit his job which, even though he did so for valid personal reasons, disqualifies him from unemployment compensation benefits, § 443.101(1)(a)1, Fla. Stat. (1995); Garcia v. A T & T Communications, Inc., 575 So.2d 730 (Fla. 3d DCA 1991); Kacsir v. State Unemployment Appeals Comm’n, 456 So.2d 528 (Fla. 3d DCA 1984); Slusher v. State Dep’t of Commerce, 354 So.2d 450 (Fla. 1st DCA 1978), the order below is affirmed.